EXHIBIT 10.01

 

PROMISSORY NOTE




FACE AMOUNT

       

$462,000

PRICE

       

$385,000

INTEREST RATE

       

0% per annum

NOTE NUMBER

       

May-2007-101

ISSUANCE DATE

 

      

May 15, 2007

MATURITY DATE

       

April 15, 2008

FOR VALUE RECEIVED, Human Biosystems, Inc., a California corporation, and all of
its subsidiaries (the “Company”) (OTC BB: HBSC) hereby promises to pay to the
order of DUTCHESS PRIVATE EQUITIES FUND, LTD., a Cayman Island exempted company
(the “Holder”), by the Maturity Date, or earlier, the Face Amount of Four
Hundred and Sixty- Two Thousand Dollars ($462,000) plus accrued interest  U.S.,
(this “Note”) in such amounts, at such times and on such terms and conditions as
are specified herein.  The Company and the Holder are sometimes hereinafter
collectively referred to as the “Parties” and each a “Party” to this Agreement.

Article 1

Method of Payment

Section 1.1

Payments made to the Holder by the Company in satisfaction of this Note
(referred to as a “Payment,” or “Payments”, or the amounts outlined as the
“Payment Amount”) shall be in an amount of the greater of 1) one hundred percent
(100%) of proceeds raised from Puts given to the Dutchess Private Equities Fund
(as the “Investor”) by the Company, exceeding one hundred and twenty thousand
($120,000) per month (“Threshold Amount”) or 2) fifty-one thousand three hundred
and thirty-three dollars ($51,333.00) per month on the Face Amount.




Payments shall be due on the 15th of each month or upon immediately available
funds exceeding the Threshold Amount (“Payment Date”).




Upon such time as the terms and conditions of Article 20 have been met, or in
the event the Company fails to comply fully with the obligations under Article
20, the Payment Amount shall be changed to the total Face Amount remaining on
the Note divided by the months left until Maturity.  For example, if there is
two hundred thousand dollars ($200,000) remaining on the Face Amount of the Note
and there is two (2) months until the Maturity Date, the Holder may elect to
request the monthly payment to one hundred thousand ($100,000) per month.




Payments made during a month that exceed the Payment Amount due shall NOT be
applied to the any future Payments due to the Holder by the Company.

Section 1.2

If the Company raises any funds from a third-party, whether involving the
issuance of debt or equity, including any equity line agreements with the Holder
or a third party (a “Financing”), then the Company shall pay to the Holder one
hundred percent (100%) of the net proceeds in excess of two million dollars
($2,000,000) therefrom as prepayment of the Face Amount of this Note and
penalties, if any, then due.  A Financing will also include the sale by the
Company of any of its assets (excluding assets sold in the normal course of
business).  All








  ________     ________    

    HM                DL

1

2

prepayments described in this Section 1.2 shall be made to the Holder within one
(1) business day of the Company’s receipt of proceeds from the Financing.
 Failure to comply with this Section 1.2 shall constitute an Event of Default
(as described in Article 4 hereof).  The Holder may, but is not required to,
waive all or part of this Section 1.2 upon request from the Company.

Article 2

Intentionally Omitted

Article 3

Unpaid Amounts

Section 3.1

In the event that the Company has not repaid the Face Amount by the Maturity
Date (the “Residual Amount”), then as liquidated damages (the “Liquidated
Damages”), the Face Amount shall be increased by ten percent (10.0%) and an
additional two and one-half percent (2.5%) per month (pro rata for partial
periods), compounded daily, for each month until the Face Amount is paid in
full.  Further, if a Residual Amount remains at Maturity, it shall constitute an
Event of Default hereunder.  The Parties acknowledge that the Liquidated Damages
are not interest under this Note and shall not constitute a penalty.

Article 4

Defaults and Remedies

Section 4.1

Events of Default. An “Event of Default” occurs if any one of the following
occur:

(a)

The Company does not make a Payment within ten (10) business days of a Payment
Date, or a Residual Amount on the Note exists on the Maturity Date;

(b)

The Company, pursuant to or within the meaning of any Bankruptcy Law (as defined
below): (i) commences a voluntary case; (ii) consents to the entry of an order
for relief against it in an involuntary case; (iii) consents to the appointment
of a Custodian (as defined below) of the Company or for its property; (iv) makes
an assignment for the benefit of its creditors; or (v) a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that: (A) is for
relief against the Company in an involuntary case; (B) appoints a Custodian of
the Company or for its property; or (C) orders the liquidation of the Company,
and the order or decree remains unstayed and in effect for sixty (60) calendar
days;

(c)

The Company’s no par value common stock (the “Common Stock”) is suspended or is
no longer listed on any recognized exchange, including an electronic
over-the-counter bulletin board, in excess of two (2) consecutive trading days;

(d)

The registration statement for the shares underlying the current Equity Line of
Credit is not effective for any reason;

(e)

The Company breaches a material term of this Agreement or any of the Company’s
representation or warranties hereunder were false when made;

(f)

The Company fails to carry out Puts, including any paperwork needed, in a timely
manner;








  ________     ________    

    HM                DL

2

2

 (g)

The occurrence of any event which is described elsewhere in this Note as
constituting an Event of Default hereunder.

(h)

The Company is delinquent in any public filings.

As used in this Section 4.1, the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors, and the term “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.

Section 4.2

Remedies.  Upon the occurrence of each and every Event of Default, the Holder
may seek any or all of the following remedies:

(a)

The Holder may elect to execute the Puts in an amount that will repay the Holder
and fully enforce the Holder’s rights under this Agreement.

(b)

The Holder may increase the Face Amount of the Note by ten percent (10.0%) and
an additional two and one-half percent (2.5%) per month (pro rata for partial
periods), compounded daily, until such Event of Default is cured (if capable of
being cured) or this Note is repaid in full (i.e., exercise the Liquidated
Damages option).  The Parties acknowledge that the Liquidated Damages are not
interest under this Note and shall not constitute a penalty.

(c)

The Holder may elect to stop any further funding to the Company excluding the
Equity Line of Credit.

(d)

The Holder may also do either (i) or (ii) below, but not both:

(i)

Switch the Residual Amount to a three-year (“Convertible Maturity Date”),
eighteen percent (18%) interest bearing convertible debenture at a floating rate
discount of fifty percent (50%) to the prevailing market price during
conversion, and with such other terms described hereinafter (the “Convertible
Debenture”).  The Convertible Debenture shall be considered closed (“Convertible
Closing Date”) as of the date of the Event of Default.  If the Holder chooses to
convert the Residual Amount to a Convertible Debenture, then the Company shall
have ten (10) business days after notice of default from the Holder (the “Notice
of Convertible Debenture”) to file a registration statement covering an amount
of shares equal to three hundred percent (300%) of the Residual Amount, plus
interest thereon and any Liquidated Damages due at such time.  In the event the
Company does not file such registration statement within such period of time, or
such registration statement is not declared by the Commission to be effective
under the Securities Act within sixty (60) days of the Convertible Closing Date,
then the Residual Amount shall increase by five thousand dollars ($5,000) per
day.  In the event the Company is given the option for accelerated effectiveness
of the registration statement, the Company will cause such registration
statement to be declared effective as soon as reasonably practicable and will
not take any action to delay the registration to become effective.  In the event
that the Company is given the option for accelerated effectiveness of the
registration statement, but chooses not to cause such registration statement to
be declared effective on such








  ________     ________    

    HM                DL

3

2

accelerated basis, the Residual Amount shall increase by five thousand dollars
($5,000) per day commencing on the earliest date as of which such registration
statement would have been declared to be effective if subject to accelerated
effectiveness.

(ii)

The Holder may increase the Payment Amount described under Article 1 hereof to
fulfill the repayment of the Residual Amount.  The Company shall provide full
cooperation to the Holder in directing funds owed to the Holder on any Put made
by the Company to the Investor.  The Company agrees to diligently carry out the
terms outlined in the Equity Line for delivery of any such shares.  In the event
the Company is not diligently fulfilling its obligation to direct funds owed to
the Holder from Puts to the Investor, as reasonably determined by the Holder,
the Holder may, after giving the Company two (2) business days advance notice to
cure same, elect to increase the Face Amount of the Note by two and one-half
percent (2.5%) per day, compounded daily, in addition to and on top of any
additional remedies available to the Holder under this Note.

Section 4.3

Conversion Privilege

(a)

The Holder shall have the right to convert the Convertible Debenture into shares
of Common Stock at any time following the Convertible Closing Date and before
the close of business on the Convertible Maturity Date.  The number of shares of
Common Stock issuable upon the conversion of the Convertible Debenture shall be
determined pursuant to Section 4.4 hereof, but the number of shares issuable
shall be rounded up to the nearest whole share.

(b)

In the event all or any portion of the Convertible Debenture remains outstanding
on the Convertible Maturity Date (the “Debenture Residual Amount”), the
unconverted portion of such Convertible Debenture will automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 4.4 hereof.

Section 4.4

Conversion Procedure

(a)

The Holder may elect to convert the Debenture Residual Amount in whole or in
part any time and from time to time following the Convertible Closing Date.
 Such conversion shall be effectuated by providing the Company, or its attorney,
with that portion of the Convertible Debenture to be converted together with a
facsimile or electronic mail of the signed notice of conversion (the “Notice of
Conversion”).  The date on which the Notice of Conversion is effective
(“Conversion Date”) shall be deemed to be the date on which the Holder has
delivered to the Company a facsimile or electronically mailed the Notice of
Conversion (receipt being via a confirmation of the time such facsimile or
electronic mail to the Company as provided by the Holder).  The Holder can elect
to either reissue the Convertible Debenture, or continually convert the existing
Debenture.

(a)

(b)

Common Stock to be Issued.

Upon the conversion of the Convertible Debenture by the Holder, the Company
shall instruct its transfer agent to issue stock certificates without
restrictive legends or stop transfer instructions, if, at that time, the
aforementioned registration statement described in Section 4.2 hereof has been
declared effective








  ________     ________    

    HM                DL

4

2

(or with proper restrictive legends if the registration statement has not as yet
been declared effective), in specified denominations representing the number of
shares of Common Stock issuable upon such conversion.  In the event that the
Convertible Debenture is deemed saleable under Rule 144 of the Securities Act,
the Company shall, upon a Notice of Conversion, instruct the transfer agent to
issue free trading certificates without restrictive legends, subject to other
applicable securities laws.  The Company is responsible to for all costs
associated with the issuance of the shares, including but not limited to the
opinion letter, whether issued by the Company’s counsel or the Holder’s counsel,
overnight delivery of the certificates and any other costs that arise.  In the
event the Holder’s counsel writes the opinion, the Company shall instruct the
transfer agent to authorize and rely on such opinion.  The Company hereby
acknowledges that the date of consideration for the Debenture is the Issuance
Date of the Note and shall use all commercially reasonable best efforts to
facilitate sales under Rule 144 of the Securities Act.  The Company shall act as
registrar of the Shares of Common Stock to be issued and shall maintain an
appropriate ledger containing the necessary information with respect to each
Convertible Debenture.  The Company warrants that no instructions have been
given or will be given to the transfer agent which limit, or otherwise prevent
resale and that the Common Stock shall otherwise be freely resold, except as may
be set forth herein or subject to applicable law.

(c)

Conversion Rate.  The Holder is entitled to convert the Convertible Debenture
Residual Amount, plus accrued interest and penalties, anytime following the
Convertible Closing Date, at the lesser of either (i) fifty percent (50%) of the
lowest closing bid price during the fifteen (15) trading days immediately
preceding the Notice of Conversion or (ii) 100% of the lowest bid price for the
twenty (20) trading days immediately preceding the Convertible Closing Date
(“Fixed Conversion Price”).  No fractional shares or scrip representing
fractions of shares will be issued on conversion, but the number of shares
issuable shall be rounded up to the nearest whole share.

(d)

Nothing contained in the Convertible Debenture shall be deemed to establish or
require the Company to pay interest to the Holder at a rate in excess of the
maximum rate permitted by applicable law.  In the event that the rate of
interest required to be paid exceeds the maximum rate permitted by governing
law, the rate of interest required to be paid thereunder shall be automatically
reduced to the maximum rate permitted under the governing law and such excess
shall be returned with reasonable promptness by the Holder to the Company.  In
the event this Section 4.4(d) applies, the Parties agree that the terms of this
Note shall remain in full force and effect except as is necessary to make the
interest rate comply with applicable law.

(e)

The Holder shall be treated as a shareholder of record on the date the Company
is required to issue the Common Stock to the Holder.  If prior to the issuance
of stock certificates, the Holder designates another person as the entity in the
name of which the stock certificates requesting the Convertible Debenture are to
be issued, the Holder shall provide to the Company evidence that either no tax
shall be due and payable as a result of such transfer or that the applicable tax
has been paid by the Holder or such person.  If the Holder converts any part of
the Convertible Debentures, or will be, the Company shall issue to the Holder a
new Convertible Debenture equal to the unconverted amount, immediately upon
request by the Holder.








  ________     ________    

    HM                DL

5

2

(f)

Within four (4) business days after receipt of the documentation referred to in
this Section, the Company shall deliver a certificate for the number of shares
of Common Stock issuable upon the conversion.  In the event the Company does not
make delivery of the Common Stock as instructed by Holder within four (4)
business days after the Conversion Date, the Company shall pay to the Holder an
additional one percent (1.0%) per day in cash of the full dollar value of the
Debenture Residual Amount then remaining after conversion, compounded daily.

(g)

The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet conversion of the Convertible Debentures by the Holder of the
entire amount of Convertible Debentures then outstanding.  If, at any time, the
Holder submits a Notice of Conversion and the Company does not have sufficient
authorized but unissued shares of Common Stock (or alternative shares of Common
Stock as may be contributed by stockholders of the Company) available to effect,
in full, a conversion of the Convertible Debentures (a “Conversion Default,” the
date of such default being referred to herein as the “Conversion Default Date”),
the Company shall issue to the Holder all of the shares of Common Stock which
are available.  Any Convertible Debentures, or any portion thereof, which cannot
be converted due to the Company’s lack of sufficient authorized common stock
(the “Unconverted Debentures”), may be deemed null and void upon written notice
sent by the Holder to the Company.  The Company shall provide notice of such
Conversion Default (“Notice of Conversion Default”) to the Holder, by facsimile,
within one (1) business days of such default.

(h)

The Company agrees to pay the Holder payments for a Conversion Default
(“Conversion Default Payments”) in the amount of (N/365) multiplied by 0.24, the
product of which is then multiplied by the initial issuance price of the
outstanding or tendered but not converted Convertible Debentures held by the
Holder, where N equals the number of days from the Conversion Default Date to
the date (the “Authorization Date”) that the Company authorizes a sufficient
number of shares of Common Stock to effect conversion of all remaining
Convertible Debentures.  The Company shall send notice (“Authorization Notice”)
to the Holder that additional shares of Common Stock have been authorized, the
Authorization Date, and the amount of Holder’s accrued Conversion Default
Payments.  The accrued Conversion Default shall be paid in cash or shall be
convertible into Common Stock at the conversion rate set forth in Section 4.4(c)
hereof, upon written notice sent by the Holder to the Company, which Conversion
Default shall be payable as follows: (i) in the event the Holder elects to take
such payment in cash, cash payment shall be made to the Holder within five (5)
business days, or (ii) in the event Holder elects to take such payment in stock,
the Holder may convert at  the conversion rate set forth in Section 4.4(c)
hereof until the expiration of the conversion period.

(i)

The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a conversion of
the Convertible Debentures in full will cause the Holder to suffer irreparable
harm, and that the actual damages to the Holder will be difficult to ascertain.
 Accordingly, the parties agree that it is appropriate to include in this
Agreement a provision for liquidated damages.  The Parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and








  ________     ________    

    HM                DL

6

2

amount of such liquidated damages are reasonable, and under the circumstances,
do not constitute a penalty.  The payment of liquidated damages shall not
relieve the Company from its obligations to deliver the Common Stock pursuant to
the terms of this Convertible Debenture.

(j)

If, by the fourth (4th) business day after the Conversion Date, any portion of
the shares of the Convertible Debentures have not been delivered to the Holder
and the Holder purchases, in an open market transaction or otherwise, shares of
Common Stock (the “Covering Shares”) necessary to make delivery of shares which
would had been delivered if the full amount of the shares to be converted had
been delivered to the Holder, then the Company shall pay to the Holder, in
addition to any other amounts due to Holder pursuant to this Convertible
Debenture, and not in lieu thereof, the Buy-In Adjustment Amount (as defined
below).  The “Buy In Adjustment Amount” is the amount equal to the excess, if
any, of (x) the Holder’s total purchase price (including brokerage commissions,
if any) for the Covering Shares, minus (y) the net proceeds (after brokerage
commissions, if any) received by the Holder from the sale of the Sold Shares.
 The Company shall pay the Buy-In Adjustment Amount to the Holder in immediately
available funds within five (5) business days of written demand by the Holder.
 By way of illustration only and not in limitation of the foregoing, if the
Holder purchases shares of Common Stock having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock it sold for net proceeds of $10,000, the Buy-In Adjustment Amount
which the Company will be required to pay to the Holder will be $1,000.

Article 5

Additional Financing and Registration Statements

Section 5.1

The Company will not enter into any additional financing agreements whether for
debt or equity,  without prior expressed written consent from the Holder, which
may be given or withheld in Holder’s sole and absolute discretion.

Section 5.2

The Company agrees that it shall not file any registration statement which
includes any of its Common Stock exceeding one million (1,000,000) shares,
including those on Form S-8 exceeding a total of eight hundred thousand shares
(800,000), until such time as the Note is paid in full (the “Lock-Up Period”) or
unless and until Holder gives its prior written consent (which may be given or
withheld in Holder’s sole and absolute discretion).  The Holder shall also
permit one registration statement to be filed on form SB-2 not to exceed
twenty-five million (25,000,000) shares as a shelf registration.  The Company
agrees not to name a selling shareholder, if so allowed by the SEC.  Any
issuance of shares from the SB-2 shall require the Holder’s prior written
consent while there is an outstanding balance on this Note.

Section 5.3

If at any time while this Note is outstanding, the Company issues or agrees to
issue to any entity or person (“Third-Party”) for any reason whatsoever, any
common stock or securities convertible into or exercisable for shares of common
stock (or modify any such terms in effect prior to the execution of this Note)
(a “Third Party Financing”), at terms deemed by the Holder to be more favorable
to the Third-Party, then the Company grants to the Holder the right, at the
Holder’s election, to modify the terms of this Note to match or conform to the
more favorable term or terms of the Third-Party Financing.  The rights of the
Holder in this Section








  ________     ________    

    HM                DL

7

2

5.3 are in addition to all other rights the Holder has pursuant to this Note and
the related Security Agreement between the Holder and the Company.

Violation of any Section under this Article 5 shall constitute an Event of
Default and the Holder may elect to take the action or actions outlined in
Article 4 hereof.

Article 6

Notice

Section 6.1

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Note must be in writing and will be deemed to
have been delivered (i) upon delivery, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, so long as it is properly addressed.  The addresses and
facsimile numbers for such communications shall be:

If to the Company:

Harry Masuda

Human Biosystems

1127 HARKER AVENUE

PALO ALTO, CALIFORNIA 94301

Telephone: 650-323-0943

Facsimile:    




With copy to:




Cathryn Gawne, Attorney at Law

Silicon Valley Law Group

25 Metro Drive, Suite 600

San Jose, CA 95110

Fax: 408-573-5701

Direct tel: 408-573-5775

If to the Holder:

Dutchess Capital Management, LLC
Douglas Leighton
50 Commonwealth Ave, Suite 2
Boston, MA 02116
Telephone: (617) 301-4700
Facsimile: (617) 249-0947

Section 6.2

The Parties are required to provide each other with five (5) business days prior
notice to the other party of any change in address, phone number or facsimile
number.








  ________     ________    

    HM                DL

8

2

Article 7

Time

Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday on which the
United States Stock Markets (“US Markets”) are closed (“Holiday”), such payment
shall be made or condition or obligation performed on the last business day
preceding such Saturday, Sunday or Holiday.  A “business day” shall mean a day
on which the US Markets are open for a full day or half day of trading.

Article 8

No Assignment.

This Note and the obligations hereunder shall not be assigned.

Article 9

Rules of Construction.

In this Note, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender.  The numbers and
titles of sections contained in the Note are inserted for convenience of
reference only, and they neither form a part of this Note nor are they to be
used in the construction or interpretation hereof.  Wherever, in this Note, a
determination of the Company is required or allowed, such determination shall be
made by a majority of the Board of Directors of the Company and, if it is made
in good faith, it shall be conclusive and binding upon the Company.

Article 10

Governing Law

The validity, terms, performance and enforcement of this Note shall be governed
and construed by the provisions hereof and in accordance with the laws of the
Commonwealth of Massachusetts applicable to agreements that are negotiated,
executed, delivered and performed solely in the Commonwealth of Massachusetts.

Article 11

Disputes Subject to Arbitration

The Parties shall submit all disputes arising under this Note to arbitration in
Boston, Massachusetts before a single arbitrator of the American Arbitration
Association (the “AAA”).  The arbitrator shall be selected by application of the
rules of the AAA, or by mutual agreement of the Parties, except that such
arbitrator shall be an attorney admitted to practice law in the Commonwealth of
Massachusetts.  No Party will challenge the jurisdiction or venue provisions
provided in this Article 11.  Nothing in this Article 11 shall limit the
Holder’s right to obtain an injunction for a breach of this Note from any court
of law.  Any injunction obtained shall remain in full force and effect until the
arbitrator, as set forth in this Article 11 fully adjudicates the dispute.




Article 12

Conditions to Closing

The Company shall have delivered the proper Collateral to the Holder before
Closing of this Note.








  ________     ________    

    HM                DL

9

2

Article 13

Closing Costs

The Company agrees to pay for related expenses associated with the proposed
transaction of thirty-five thousand dollars ($35,000).  This amount shall cover,
but is not limited to, the following: due diligence expenses, document creation
expenses, closing costs, and transaction administration expenses.  All such
structuring and administration expenses shall be deducted from the Closing.

Article 14

Indemnification

In consideration of the Holder’s execution and delivery of this Agreement and
the acquisition and funding by the Holder of this Note and in addition to all of
the Company’s other obligations under the documents contemplated hereby, the
Company shall defend, protect, indemnify and hold harmless the Holder and all of
its shareholders, officers, directors, employees, counsel, and direct or
indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnities”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including,
without limitation, reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company in the Note, or any other
certificate, instrument or document contemplated hereby or thereby, or (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Note or any other certificate, instrument or document contemplated hereby or
thereby, except insofar as any such misrepresentation, breach or any untrue
statement, alleged untrue statement, omission or alleged omission is made in
reliance upon and in conformity with written information furnished to the
Company by, or on behalf of, the Holder or is based on illegal trading of the
Common Stock by the Holder.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.  The indemnity provisions
contained herein shall be in addition to any cause of action or similar rights
the Holder may have, and any liabilities the Holder may be subject to.

Article 15

Incentive Shares

The Company shall issue to the Holder two hundred and fifty thousand (250,000)
shares of unregistered, restricted Common Stock (the “Incentive Shares”) as an
incentive for the Holder entering into this Note.  The Incentive Shares shall be
issued and delivered to the Holder immediately.  The Company’s failure to issue
the Incentive Shares shall constitute an Event of Default and the Holder may
elect to enforce the remedies outlined in Article 4 hereof.  The Company’s
obligation to provide the Holder with the Incentive Shares, as set forth herein,
shall survive the termination of this Note and any default on this obligation
shall provide the Holder with all rights, remedies and default provisions set
forth in this Note or otherwise available by law.








  ________     ________    

    HM                DL

10

2

Article 16

Use of Proceeds

The Company shall use the funds for working capital purposes.

Article 17

Waiver

The Holder’s delay or failure at any time or times hereafter to require strict
performance by Company of any obligations, undertakings, agreements or covenants
shall not waive, affect, or diminish any right of the Holder under this Note to
demand strict compliance and performance herewith.  Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type.  None of the undertakings, agreements and covenants of
the Company contained in this Note, and no Event of Default, shall be deemed to
have been waived by the Holder, nor may this Note be amended, changed or
modified, unless such waiver, amendment, change or modification is evidenced by
a separate instrument in writing specifying such waiver, amendment, change or
modification and signed by the Holder.

Article 18

Senior Obligation

The Company shall cause this Note to be senior in right of payment to all other
current or future debt of the Company, including the Note number November 2006
101, by and between the Company and the Holder.  The Company warrants that it
has taken all necessary steps to subordinate its other obligations to the rights
of the Holder under this Note and the failure to do so shall constitute an Event
of Default.

Article 19

Transactions With Affiliates

The Company shall not, and shall cause each of its Subsidiaries to not enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary’s officers, directors, persons who
were officers or directors at any time during the previous two (2) years,
shareholders who beneficially own five percent (5%) or more of the Common Stock,
or affiliates or with any individual related by blood, marriage or adoption to
any such individual or with any entity in which any such entity or individual
owns a five percent (5%) or more beneficial interest (each a “Related Party”)
during the Lock-Up Period.

Article 20

Equity Line Obligations

Within thirty (30) days of the Issuance Date, the Company’s shall file a
registration statement for a new Equity Line of Credit with the Investor,
(“Registration Statement”) for the maximum amount of shares permitted under Rule
415 of the United States Securities and Exchange Commission (the “SEC” or the
“Commission”).  The terms and conditions of the new Equity Line of Credit shall
be on the same terms and conditions as the current Equity Line of Credit.    The
Company shall respond to any and all SEC comments or correspondence, whether
written or oral, direct or indirect, formal or informal (“Comments”), within
seven (7) business days of the date of such Comments.  The seven (7) business
day period shall be extended as may be required by delays caused by Investor;
and, provided further, that such seven (7) business day








  ________     ________    

    HM                DL

11

2

period shall be extended two (2) business days for responses to SEC Staff
accounting comments.  The Company shall cause the Registration Statement
relating to the registrable securities to become effective no later than two (2)
business days after notice from the SEC that the Registration Statement has been
cleared of all comments.  The Company agrees the Registration Statement shall be
declared effective by the SEC no later than ninety (90) days after Closing.
 Failure to do any action outlined in this Article 20 shall constitute an Event
of Default and the Holder may seek to take actions as outlined in Article 4.

Article 21

Reserved

Article 22

Miscellaneous

Section 22.1

This Note may be executed in two (2) or more counterparts, all of which taken
together shall constitute one instrument.  Execution and delivery of this Note
by exchange of facsimile copies bearing the facsimile signature of a Party shall
constitute a valid and binding execution and delivery of this Note by such
Party.  Such facsimile copies shall constitute enforceable original documents.

Section 22.2

The Company warrants that the execution, delivery and performance of this Note
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
Bylaws, (ii) conflict with, or constitute a material default (or an event which
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree, including United States federal and state securities laws
and regulations and the rules and regulations of the principal securities
exchange or trading market on which the Common Stock is traded or listed (the
“Principal Market”), applicable to the Company or any of its Subsidiaries (which
for purposes of this Note means any entity in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest) or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.  Neither the Company nor its Subsidiaries is in violation of any
term of, or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the Bylaws or their organizational charter or Bylaws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its Subsidiaries, except for possible conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
that would not individually or in the aggregate have a Material Adverse Effect
(as defined below).  The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect.  The Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing








  ________     ________    

    HM                DL

12

2

of a registration statement)  with, any court, governmental authority or agency,
regulatory or self-regulatory agency or other third party in order for it to
execute, deliver or perform any of its obligations under, or contemplated by,
this Note in accordance with the terms hereof or thereof. All consents,
authorizations, permits, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof and are in full force and effect as of
the date hereof.  The Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.  The Company is
not, and will not be, in violation of the listing requirements of the Principal
Market as in effect on the date hereof and is not aware of any facts which would
lead to delisting of the Common Stock by the Principal Market.

Section 22.3

The Company and its Subsidiaries are corporations duly organized and validly
existing in good standing under the laws of the respective jurisdictions of
their incorporation, and have the requisite corporate power and authorization to
own their properties and to carry on their business as now being conducted.
 Both the Company and its Subsidiaries are duly qualified to do business and are
in good standing in every jurisdiction in which their ownership of property or
the nature of the business conducted by them makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect.  As used in this Note, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, financial condition or prospects of
the Company and its Subsidiaries, if any, taken as a whole, or on the
transactions contemplated hereby or by the agreements and instruments to be
entered into in connection herewith, or on the authority or ability of the
Company to perform its obligations under the Note.

Section 22.4

Authorization; Enforcement; Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Note, and to issue this Note and Incentive Shares in
accordance with the terms hereof and thereof; (ii) the execution and delivery of
this Note by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation the reservation
for issuance and the issuance of the Incentive Shares pursuant to this Note,
have been duly and validly authorized by the Company’s Board of Directors and no
further consent or authorization is required by the Company, its Board of
Directors, or its shareholders; (iii) this Note has been duly and validly
executed and delivered by the Company; and (iv) this Note constitutes the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

Section 22.5

The execution and delivery of this Note shall not alter the prior written
agreements between the Company and the Holder, consisting of the Note numbered
“November  2006 101”.  This Note is the final agreement between the Company and
the Holder with respect to the terms and conditions set forth herein, and, the
terms of this Note may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the Parties.  








  ________     ________    

    HM                DL

13

2

Section 22.6

There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants,
auditors and lawyers formerly or presently used by the Company, including but
not limited to disputes or conflicts over payment owed to such accountants,
auditors or lawyers.

Section 22.7

All representations made by or relating to the Company of a historical nature
and all undertakings described herein shall relate and refer to the Company, its
predecessors, and the Subsidiaries.

Section 22.8

The only officer, director, employee and consultant stock option or stock
incentive plan currently in effect or contemplated by the Company has been
submitted to the Holder or is described or within past filings with the SEC.
 The Company agrees not to initiate or institute any new stock option or stock
incentive plan without the prior written consent of the Holder.

Section 22.9

The Company acknowledges that its failure to timely meet any of its obligations
hereunder, including, but without limitation, its obligations to make Payments,
deliver shares and, as necessary, to register and maintain sufficient number of
Shares, will cause the Holder to suffer irreparable harm and that the actual
damage to the Holder will be difficult to ascertain.  Accordingly, the parties
agree that it is appropriate to include in this Note a provision for liquidated
damages.  The parties acknowledge and agree that the liquidated damages
provision set forth in this section represents the parties’ good faith effort to
quantify such damages and, as such, agree that the form and amount of such
liquidated damages are reasonable and do not constitute a penalty.  The payment
of liquidated damages shall not relieve the Company from its obligations to
deliver the Common Stock pursuant to the terms of this Note.

Section 22.10

In the event that any rules, regulations, oral or written interpretations or
Comments from the SEC, NASD, NYSE, NASDAQ or other governing or regulatory body,
prohibit or hinder any operation of this Agreement or the Equity Line, the
Parties hereby agree that those specific terms and conditions shall be
negotiated in good faith on similar terms within five (5) business days, and
shall not alter, diminish or affect any other rights, duties, obligations or
covenants in this Note and that all terms and conditions will remain in full
force and effect except as is necessary to make those specific terms and
conditions comply with applicable rule, regulation, interpretation or Comment.
 Failure for the Company to agree to on such new terms as necessary to achieve
the intent of the original documents, shall constitute an Event of Default and
the Holder may therefore elect to take actions as outlined in Article 4 hereof.

Section 22.11

The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Note of its own freewill, (ii) it is not issuing this
Note under economic duress, (iii) the terms of this Note are reasonable and fair
to the Company, and (iv) the Company has had independent legal counsel of its
own choosing review this Note, advise the Company with respect to this Note, and
represent the Company in connection with its issuance of this Note.











  ________     ________    

    HM                DL

14

2

Section 22.12  Any capitalized term used but not defined in this Note shall have
the meaning ascribed to it in the Investment Agreement between the Company and
the Investor.







[BALANCE OF PAGE LEFT BLANK INTENTIONALLY]








  ________     ________    

    HM                DL

15

2




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
authorized officer as of the date first indicated above.

HUMAN BIOSYSTEMS, INC.




By:

Name:

Harry Masuda

Title:

Chief Executive Officer







DUTCHESS PRIVATE EQUITIES FUND, LTD.










By:

Name:

Douglas H. Leighton

Title:

Director








  ________     ________    

    HM                DL

16

2